•/+                     PD-1103-15                                            COURT OF CRPWAL APPEALS

                              RECEIVED IN                                          AUG 27 2015
                             The Sixth
                                 Court District
                                       of App^fJSI3--N0,
                                                                                   3l AC0S»3,w!««
                                AU6 1 7 2015
      HARK ANTHONY YOUNG                                         IN THE SIXTH
                             Texarkana, Texas *
                            Debra Autrey, ClerK
      VS.                                                  *
                                                                 COURT OF CHXMI3AL APPEALS


      Till STATS OP TEXAS                                  *
                                                                 iiUHT 60UHTY, TEXAS


                                        SSQU23T FOR COURT APPOINTED G0UH8SL       FILED IN
                            PUH8UAST TO AHTICLS 1,031, TEXAS COD1 OF dH3^4IF*i!ttSttl^PPEALS
                                                                           AUG 27 2015
      TO THE HONORABLE JUDGE 0? SAID COUBTi
                                                                              Abel Acosta, Clerk
            COMES NOW, the Petitioner, Mark Anthony Young, TDO.T#l929961, and requests the
      Court appoint counsel to assist him in filing potitfeon for discretionary review and
      habeas corpus in the above-styled cause pursuant to Texas Code of CriBiinal Proce
      dure, article 1*051. Article 1.051(d) atatas as follows»,,An eligible indigent defen
      dant is entitled to have the trial court appoint an attorney to represent bia in
      the following appellate and postconviction habeas corpus natters: (l) an appeal to
      a court of appealsj (2) an appeal to the Court of Criminal Appeals if the appeal is
      nado directly from the trial court or if a petition for discretionary review has
      been granted* (3). a habeas corpus proceeding if the court concludes that the inte
      rests of justice require representation* (4-) any other appellate proceeding if the
      court concludes that the interest of justice require representation.
            Aa the Defendant, in the above-styled ciuse postconviction proceedings, he was
      constrained to respond to an Anders brief, whereas, he has no physical access to
      research and review his case in compliance with the requirements of ANDEE0 vs.
      CALIFORNIA, 336 U.S. S.Ct. 1395, 18 L.2d.2d '+93 (1966) and GAIHOU9 vs. STATE. *06
      S.W,2d 137, 138(Tex,Crim.App. I969). These ease laws are not available to the Petl-
      tione?.'/Defeivi?.'.rb. Also not available to the Petitionsr/Defendant is tne Texas Con
      stitution, which is a crucial material to his stats conviction, for the Texas Con
      stitution provides benefits for the Petitioner/Defendant that the United States
      Constitution doers not (which he has physical access to). The above forgoing case laws
      and the Texas Constitution has been excluded from the Michael Unit Law Library as
      communicated and expressed to hira by the Senior Warden, Eddie Baker* and Law Library
      Supervisor, Ms. Stotts, they said these will not be raads available to Inmates no
r-+




      matter what litigation the prisoner is in...including post-conviction criminal
      litigations, Without any physical access to these legal materials, the Petitioner/
      Defendant rights to access to courts has been detrimentally abridged. Under the
      Board Policy Number BP-03.81 Rules Governing Offender Access to Courts, Counsel,
      and Public Officials states in part that, "...Offenders nay present any issue,
      including challenges to the legality of their confinement...." This Polioy was
      systeraatically passed at the time the above foregoing case laws and the Texas
      Constitution was available (April 20, 2012). Since September 2013, these wore
      excluded procedurally and systematically via the Michael Unit k& Library which
      conflicts with Texas Government Code sections ^92.013(a), ^5.025, 499.102(a)$12)
      and LSWI3 vs. CASEr. 513 U.S. 3^3, 35^355. 116 S.Ct. 217*1-, 2181-2182, and the
      VISiHIiA CONyBfiTIOK 03 COIBULAR HALATIONS AND OPTIONAL PBaTOOOLS. article 36. and
      BQIMB vs. StUTtl. 430 U.S. 817, 97 S.Ct. 1^91, 5Z L.Ed.24 ?Z (1977). Petitioner/
      Defendant's Declaration in Support of flight to Representation of Counsel is attached
      and incorporated hereto as Sxibit 1.


                                                               Respectfully submitted,


                                                              teJLuMjJk
                                                              Marie Anthony/ Young, Pro se
                                                               I92996I, Michael Unit
                                                              266*fr F.K. 205^
                                                              Tennessee Colony, TX 75886
                                                               (903)-928-23il//AX-926-2197

      EC« File




                                              Page 2